        Case 3:21-cv-01832-JD Document 20 Filed 06/09/21 Page 1 of 4



 1   ROB BONTA
     Attorney General of California
 2   JEFFREY T. FISHER
     Supervising Deputy Attorney General
 3   CASSANDRA J. SHRYOCK
     Deputy Attorney General
 4   ROBERT M. PERKINS, III
     Deputy Attorney General
 5   State Bar No. 309192
      455 Golden Gate Avenue, Suite 11000
 6    San Francisco, CA 94102-7004
      Telephone: (415) 510-3557
 7    Fax: (415) 703-5843
      E-mail: Robert.Perkins@doj.ca.gov
 8   Attorneys for Defendants
     State of California, California Department of
 9   Corrections and Rehabilitation, San Quentin State
     Prison, Diaz, Davis, Escobell, Farooq, Torres,
10   Pachynski, Broomfield, Garrigan, and Cryer

11
                             IN THE UNITED STATES DISTRICT COURT
12
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                      SAN FRANCISCO DIVISION
14

15

16   DANIEL RUIZ, et al.,                                 3:21-cv-01832-JD

17                                         Plaintiffs, STIPULATED REQUEST FOR ORDER
                                                       CHANGING DEADLINES
18                  v.

19                                                        Judge:        The Honorable James Donato
     STATE OF CALIFORNIA, et al.,
20                                                        Action Filed: March 16, 2021
                                        Defendants.
21

22

23         In accordance with Northern District Civil Local Rule 6-2, Plaintiffs Santos Ruiz, Fernando

24   Vera, Vanessa Robinson, Daniel Ruiz, Jr., Angelina Chavez, and Defendants, the State of

25   California, the California Department of Corrections and Rehabilitation (CDCR), San Quentin

26   State Prison, Ralph Diaz, Ron Davis, Clarence Cryer, Louis Escobell, Dr. Muhammad Farooq,

27   Dr. Kirk Torres, Dr. Allison Pachynski, Ronald Broomfield, and Dr. Shannon Garrigan, submit

28   this stipulated request for an order changing the deadlines for Defendants’ responsive pleading,
                                                      1
                                              Stipulated Req. for Order Changing Deadlines (3:21-cv-01832-JD)
         Case 3:21-cv-01832-JD Document 20 Filed 06/09/21 Page 2 of 4



 1   Plaintiffs’ response to any dismissal motion, Defendants’ reply brief thereto, and the Rule 26(f)

 2   Case Management Conference. (See ECF Nos. 15 and 19.) Defendants have become aware that

 3   Mr. Ruiz had surviving children who have not been named in, or joined to, this lawsuit.

 4   Defendants contend that all of a decedent’s surviving children are necessary parties under Federal

 5   Rule 19(a)(1), and “plaintiffs have a mandatory duty to join all heirs in the single action for

 6   wrongful death.” G.M. v. Poole, No. 2:17-cv-02415-TLN-CKD, 2019 WL 4318573, at *3–4

 7   (E.D. Cal. Sept. 12, 2019) (citing Ruttenberg v. Ruttenberg, 53 Cal. App. 4th 801, 807 (1997)).

 8   Plaintiffs’ counsel has information that one additional adult child exists, who Plaintiffs contend

 9   did not preserve her state law claims by filing a timely government tort claim and who has

10   expressed a desire not to be a plaintiff in this litigation. Plaintiffs’ counsel is also aware that one

11   additional minor child exists, and believes that child was adopted by other parents, severing

12   Daniel Ruiz’s legal parentage, but does not currently have documentation of this. And

13   Defendants’ investigation reveals that there may be one additional, adult child, whose identity is

14   not known to either party at this time. The parties have met and conferred about this issue and

15   believe further investigation may be necessary, and the parties agree that Plaintiffs will amend the

16   complaint in light of this information. To accommodate this further investigation and

17   amendment, the parties stipulate to the following deadlines:

18               1.     Plaintiffs must file an amended complaint by July 8, 2021.

19               2.     Defendants must file a responsive pleading by July 22, 2021. If Defendants

20   move to dismiss the amended complaint under Federal Rule of Civil Procedure 12(b), Plaintiffs’

21   opposition to that motion must be filed by September 22, 2021. Defendants’ reply to Plaintiffs’

22   opposition must be filed by October 6, 2021.

23               3.     The case management conference will be continued to October 7, 2021.

24   Counsel will meet and confer, as required by Federal Rule of Civil Procedure 26(f), before the

25   Case Management Conference with respect to the subjects set forth in Federal Rule of Civil

26   Procedure 16(c). Counsel will file a joint case management conference statement not less than 7

27   days before the October 7, 2021 conference.

28
                                                        2
                                                 Stipulated Req. for Order Changing Deadlines (3:21-cv-01832-JD)
         Case 3:21-cv-01832-JD Document 20 Filed 06/09/21 Page 3 of 4



 1   Dated: June 9, 2021                                             Respectfully submitted,

 2                                                                   ROB BONTA
                                                                     Attorney General of California
 3                                                                   JEFFREY T. FISHER
                                                                     Supervising Deputy Attorney General
 4

 5                                                                   s/Robert M. Perkins, III
                                                                     ROBERT M. PERKINS, III
 6                                                                   Deputy Attorney General
                                                                     Attorneys for Defendants
 7

 8

 9   Dated: June 9, 2021                                             HADDAD & SHERWIN, LLP

10
                                                                     s/Michael J. Haddad
11                                                                   MICHAEL J. HADDAD
                                                                     Attorney for Plaintiffs
12

13
     SA2021301388
14   42660546.docx

15   As required by Northern District Local Rule 5-1(i)(3), I attest under the penalty of perjury that concurrence in the
     filing of this document has been obtained from Michael J. Haddad.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                3
                                                        Stipulated Req. for Order Changing Deadlines (3:21-cv-01832-JD)
                Case 3:21-cv-01832-JD Document 20 Filed 06/09/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

Case Name:         Daniel Ruiz, et al v. State of         No.    3:21-cv-01832-JD
                   California, et al.

I hereby certify that on June 9, 2021, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:


                STIPULATED REQUEST FOR ORDER CHANGING DEADLINES

                         [PROPOSED] ORDER CHANGING DEADLINES

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on June 9,
2021, at San Francisco, California.


                   R. Caoile                                       /s/ R. Caoile
                   Declarant                                         Signature

SA2021301388
42729314.docx
